Citation Nr: 0011875	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-05 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
right knee with total arthroplasty, currently evaluated as 30 
percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from April 1951 to April 1953.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating in 
excess of 30 percent for osteoarthritis of the right knee 
with total arthroplasty.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Residuals of a right knee total arthroplasty are 
manifested by complaints of deep aching pain, weakness, and 
swelling, as well as objective evidence of atrophy, valgus 
deformity, and limitation of right knee range of motion, with 
pain on motion.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for the veteran's 
service-connected osteoarthritis of the right knee with total 
arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in August 1997 the veteran reported that 
after he had a total right knee replacement, there was no 
longer a recurrence of dislocation, however, he still had 
pain.  He had no stiffness or locking, but reported that the 
knee seemed weak, particularly when he was exposed to cold 
weather and the pain was more severe.  He reported that over 
time, the duration of the flares was of a longer interval.  
He had to use a cane to balance his weight, and he preferred 
to use the left knee rather than the right.  It was noted 
that he had no inflammatory arthritis, and his condition was 
reported to interrupt his occupation and daily activity.  
Objective examination showed that he was in no acute distress 
and his right knee had swelling and deformity.  There was 
tenderness over the medial aspect of the right knee joint and 
puffiness, associated with weakness and tenderness, but there 
was no redness.  The right knee circumference was 11/2 inches 
greater than the left knee.  The right knee range of motion 
was reportedly done with difficulty, and right knee extension 
was described as from 0 to 125 degrees, but passively the 
knee was pushed to 140 degrees.  Flexion of the right knee 
was 125 degrees and passively the knee was pushed to 125 
degrees without much resistance.  An x-ray of the right knee 
showed no evidence of fracture or dislocation of either knee, 
total right knee prosthesis in place, and generalized 
osteoporosis.

On VA examination in October 1997 the veteran reported that 
he injured his right knee in service and underwent an 
operation in 1952 and 1953.  He claimed that after over the 
course of the years, the right knee had gotten worse and he 
developed arthritis, and finally, February 1995, a right 
total knee replacement was performed.  He complained of right 
knee pain, weakness, stiffness, and swelling, but there was 
no heat or redness.  He reported that his treatment involved 
taking painkilling medications from time to time.  He claimed 
that flare-ups occurred when the weather was extremely cold, 
and when he was walking or standing for a long period of 
time, and that the alleviating factor was taking Motrin.  He 
reported that this limitation of function at times would 
limit his routine of daily working.  He claimed that during 
cold weather the pain appeared to flare-up to the point that 
he could not be exposed to the cold weather and could not 
shovel snow.  It was noted that he had painful motion and had 
limitation of range of motion of both knee joints.  Objective 
examination showed that the veteran walked into the office 
with a cane.  He had no inflammatory arthritis, and had 
instability of both the left and right knees, in spite of the 
right knee having been replaced.  Range of motion of the 
right knee was to 115 degrees on flexion, and it was stated 
that extension was from 0 to 165 degrees, but he could not 
extend to 0 degrees.  The diagnoses included that the veteran 
had an injury to the right knee while he was in the military, 
and had recurrent subluxation.  It was also noted that he was 
status post total knee replacement on the right.  X-rays of 
the right knee showed no evidence of fracture or dislocation, 
total right knee prosthesis in place, and generalized 
osteoporosis.  

In August 1999 the Board remanded this matter to the RO for 
further evidentiary development.  

In a letter dated in August 1999, the RO requested that the 
veteran identify and provide permission for the RO to obtain 
treatment records from any health care providers who had 
treated him for his right knee disability since October 1997.  
The record reflects that the RO subsequently contacted the 
veteran's daughter and learned that he was unconscious in a 
hospital.  The RO deferred the action for 60 days.  In a 
letter dated in November 1999, the RO again requested that 
the veteran advise as to whether he had treatment for his 
right knee since October 1997, and notified him that he would 
be scheduled for a VA examination.

On VA examination in December 1999 the veteran reported that 
he underwent a right total knee replacement in February 1996, 
which he claimed had helped somewhat.  He reported deep 
aching pain in the right knee joint, which occasionally 
traveled proximally into the distal thigh.  He also reported 
that the right knee may swell a little bit, and that 
sometimes it made noise.  He was aware that his right knee 
was "loose", and had "a little play".  It was noted that 
the right knee did not seem stiff.  He reported that both of 
his knees felt weak, and he had difficulty arising from a 
chair.  He was not sure of his gait when walking on uneven 
ground, and he was not able to perform a single stance when 
ascending or descending steps.  He required a hand rail and 
always performed the double stance when negotiating stairs.  
He carried a cane in his right hand.  He reported that he 
received some physical therapy during a hospitalization in 
1999 for an unrelated condition, and claimed that the 
physical therapy measures directed toward his knees increased 
his strength and reduced his discomfort.  He claimed that 
pain and weakness in the knees often caused them to fatigue 
and tire.  He could not stand or walk for more than 15 to 20 
minutes without having to pause for a rest, and to sit down.  

Physical examination showed that the veteran was able to 
stand without support and his gait pattern was slow.  There 
was at least minor right antalgia when he walked with his 
cane, and it was noted that the cane improved his gait 
pattern.  The standing alignment of the right knee was 10 
degrees valgus.  The right thigh was 18.5 inches in 
circumference, measured four inches above the kneecap, and 
the left thigh was 19.5 inches in circumference, which was 
noted to suggest some atrophy of the right thigh musculature.  
On inspection there was some mild reduction in resting bulk 
of the right quadriceps mechanism, especially the vastus 
medialis.  The right knee was 18.5 inches in circumference, 
and the left knee was 173/4 inches, measured at the mid-patella 
in partial flexion.  Right knee range of motion was from 0 to 
95 degrees.  There was a healed surgical scar about the 
medial aspect of the right knee, which extended from the 
lower thigh to the proximal tibia, and was mature, with no 
induration, no evidence of drainage or infection, and was 
non-tender to palpation.  Inspection of the right patella 
suggested mild lateral tilt.  The patella was noted to be 
unusually mobile after the total knee replacement, and had 
essentially normal tilt and glide.  There was normal patellar 
tracking without crepitus, and there was no maltracking.  
There was crepitus during vertical compression of the right 
patella, but there was no discomfort associated with that 
compression.  Examination for laxity of the right knee 
revealed no medial or lateral opening to varus or valgus 
stress at 0 degrees of flexion.  There was 1+ displacement of 
valgus stress at 0 degrees of flexion.  It was noted that 
there was no true ligamentous laxity, and there were no 
symptoms associated with this mechanical laxity.  The right 
knee was stable to anterior testing, and there was a negative 
drawer sign and negative Lachman's maneuver sign.  There was 
no particular tenderness to palpation about the right knee 
joint.  The diagnoses included osteoarthritis of the knee, 
status post right total knee replacement, satisfactory.  The 
VA examiner opined that the veteran had some disability from 
each knee, and that at that time the left knee disability 
exceeded the right knee disability.  It was noted that he had 
benefited from right total knee replacement, and did not 
appear to be at risk for flare-ups of right knee 
osteoarthritis, as the total knee replacement had reduced the 
likelihood of such an occurrence.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") has held that the VA must consider the applicability 
of regulations relating to pain.  Quarles v. Derwinski, 3 
Vet. App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App. 
164, 167 (1991).  The "functional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

The veteran's service-connected left knee disability is 
currently assigned a 30 percent rating under Diagnostic Code 
5055.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 
percent evaluation is assigned for one year following 
implantation of a prosthetic replacement of a knee joint. 
Thereafter, a minimum rating of 30 percent is warranted for a 
knee prosthesis with intermediate degrees of residual 
weakness, pain, or limitation of motion, and is to be rated 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  A knee 
prosthesis with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity warrants 
a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5055.

Applicable regulations provide that the veteran's service-
connected knee disability may also be rated on the basis of 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Pursuant to Diagnostic Code 5260, when there is 
flexion of the leg limited to 15 degrees, a maximum rating of 
30 percent is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  The rating schedule also provides that extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Full range of motion of the knee is from 0 degrees to 140 
degrees in flexion and extension.  38 C.F.R. § 4.71, Plate 
II.  

Knee impairment manifested by slight recurrent subluxation or 
lateral instability warrants a 10 percent rating.  A 20 
percent rating requires moderate recurrent subluxation or 
lateral instability.  A 30 percent rating requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
VAOPGCPREC 23-97, July 1, 1997.  In an August 1998 opinion, 
the VA General Counsel concluded that for a knee disability 
rated under Diagnostic Code 5257, a separate rating for 
arthritis may, notwithstanding the July 1997 opinion, also be 
based on x-rays findings and on painful motion pursuant to 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 14, 1998.  

The objective medical evidence of record shows on VA 
examination in August 1997, the veteran reported having pain 
and weakness in the right knee, and that exposure to cold 
weather caused the pain to be more severe.  He also reported 
that over time, the duration of the flares was of a longer 
interval.  He had to use a cane to balance his weight.  
Objective examination showed that his right knee had swelling 
and deformity, and there was tenderness and puffiness over 
the medial aspect of the right knee joint, associated with 
weakness.  The right knee range of motion was done with 
difficulty.  In October 1997, he complained of right knee 
pain, weakness, stiffness, swelling, and flare-ups that 
occurred in extremely cold weather and when he walked or 
stood for a long period of time.  He had limitation of right 
knee motion, with pain on motion, walked with a cane, and had 
instability of the right knee.  Range of motion of the right 
knee was to 115 degrees on flexion, and it was noted that he 
could not extend to 0 degrees.  On VA examination in 1999 he 
reported deep aching pain and weakness in the right knee that 
often caused it to fatigue and tire.  He could not stand or 
walk for more than 15 to 20 minutes without having to pause 
for a rest, and to sit down.  Physical examination showed 
there was at least minor right antalgia when he walked with 
his cane, and the cane improved his gait pattern.  The 
standing alignment of the right knee was 10 degrees valgus.  
The right thigh was 18.5 inches in circumference, and the 
left thigh was 19.5 inches in circumference.  Right knee 
range of motion was from 0 to 95 degrees.  Inspection of the 
right patella suggested mild lateral tilt, and the patella 
was noted to be unusually mobile after the total knee 
replacement.  The VA examiner opined that the veteran had 
some disability from his right knee, but did not appear to be 
at risk for flare-ups of osteoarthritis.  

The Board initially notes that while there is objective 
evidence of limitation of motion of the right knee, the 
objective findings do not show extension of the knee is 
limited to 30 degrees.  Accordingly, the reported range of 
motion does not warrant a rating in excess of 30 percent 
under the Diagnostic Codes specifically dealing with 
limitation of motion (Diagnostic Codes 5256, 5260, 5261).  
Nor does the most recent VA examination show any recurrent 
subluxation or lateral instability, such that a rating in 
excess of 30 percent under Diagnostic Code 5257 is warranted.  
Moreover, since there is no subluxation or lateral 
instability, the aforementioned General Counsel opinions are 
not for consideration.  

The Board notes that the veteran's right knee disability, 
subsequent to the total right knee replacement, is primarily 
manifested by deep aching pain, weakness, atrophy, valgus 
deformity, impairment of gait, and limitation of motion with 
pain, with complaints of flare-ups.  With consideration of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the Board interprets 
these findings as equivalent to prosthetic replacement of the 
knee with chronic residuals consisting of severe painful 
motion or weakness in the leg.  Accordingly, the Board 
concludes that these findings more nearly approximate the 
criteria for a 60 percent rating when the benefit of the 
doubt is resolved in favor of the veteran.  Diagnostic Code 
5055.  

As to a rating higher than 60 percent, the Board notes that 
the veteran's residual symptomatology following his total 
right knee replacement can no longer be evaluated as 100 
percent disabling under Diagnostic Code 5055 because such 
total evaluation is limited to one year following 
implantation of prosthesis, and the RO has already granted 
the total evaluation.  There is no higher percent evaluation 
under any of the Diagnostic Codes pertaining to the knee.  
Thus, the Board finds that the 60 percent evaluation under 
Diagnostic Code 5055 is, in essence, the maximum schedular 
evaluation assignable under Diagnostic Code 5055.

With respect to the applicability of 38 C.F.R. § 3.321(b)(1), 
the Board has considered this regulation, but does not find 
that there is an exceptional or unusual disability picture 
which renders impractical the application of the regular 
schedular standards.  The veteran's right knee disability has 
not caused any periods of hospitalization and is not shown to 
have caused marked interference with employment.  The Board 
also notes that the signs and symptoms of the service 
connection right knee disability that are exhibited by the 
veteran are commensurate with those contemplated by the 
rating schedule for this condition.


ORDER

Entitlement to a 60 percent rating for osteoarthritis of the 
right knee with total arthroplasty is granted, subject to the 
regulations governing the payment of monetary awards.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

